Exhibit 12.1 UNITRIN, INC. AND SUBSIDIARIES COMPUTATION OF CONSOLIDATED RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Millions) Nine Months Ended Sept. 30, Year Ended December 31, Income (Loss) from Continuing Operations before Income Taxes andEquity in Net Income (Loss) of Investee $ $ $ ) $ $ $ Fixed Charges, Excluding Capitalized Interest Adjusted Earnings from Continuing Operations beforeIncome Taxes and Fixed Charges $ Interest $ Rental Factor Capitalized Interest - - Total Fixed Charges $ Ratio of Earnings to Fixed Charges(1) 4.3 x 3.8 x (2) 3.3 x 5.5 x 5.4 x (1) The ratios of earnings to fixed charges have been computed on a consolidated basis by dividing earnings from continuing operations beforeincome taxes and fixed charges by fixed charges. Fixed charges consist of interest on debtand a factor for interest included in rentexpense. Income from Continuing Operations before Income Taxes and Equity in Net Income (Loss) of Investee has the meaning as setforthin our Consolidated Statement of Income included in our report on Form 10-K for the year ended December 31, 2009. (2) Fixed charges exceeded earnings from continuing operations before income taxes and fixed charges by $91.3 million for the year ended December 31, 2008.
